DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 4, 23, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 10, 14 of U.S. Patent No. 11,302,055 (Patent ‘055, hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because all the features of current claims 2, 3, 4, 23, 26 are already included in claims 1, 2, 3, 10, 14 of Patent ‘055.
Current Application 17/652,850
US. Patent No. 11,302,055
2, 3, 4, 23, 26
1, 2, 3, 10, 14, respectively


Current Application 17/652,850
US. Patent No. 11,302,055
1. A display device, comprising: 
a display system configured to display three-dimensional content to a user; 
a network interface; 
one or more processors; and 
memory having program instructions stored therein that are executable by the one or more processors to cause the display device to perform operations including: 

discovering, via the network interface, one or more compute nodes operable to facilitate rendering the three-dimensional content, wherein the discovering includes receiving information identifying abilities of the one or more compute nodes to facilitate the rendering; 
receiving, from the user of the display device, a request to perform a particular operation using the display device; 
based on the particular operation, determining a graph data structure that includes a plurality of graph nodes corresponding to a set of tasks for performing the particular operation; 
based on the graph data structure, evaluating the set of tasks to identify one or more of the set of tasks to offload to the one or more compute nodes; and distributing, via the network interface, the one or more tasks to the one or more compute nodes for processing by the one or more compute nodes; 
wherein the operations include: while the display system is displaying the three-dimensional content: 
receiving real-time information identifying current abilities of the one or more compute nodes to facilitate the rendering; 
based on the real-time information, dynamically identifying ones of the tasks for offloading; and redistributing the dynamically identified tasks among the display device and the one or more compute nodes.


1. A display device, comprising: 

a display system configured to display three-dimensional content to a user; 
a network interface; 
one or more processors; and 
memory having program instructions stored therein that are executable by the one or more processors to cause the display device to perform operations including: 

discovering, via the network interface, one or more compute nodes operable to facilitate rendering the three-dimensional content; 















while the display system is displaying the three-dimensional content: 
receiving information identifying abilities of the one or more compute nodes to facilitate the rendering; 
based on the received information, evaluating a set of tasks to dynamically identify ones of the tasks to offload to the one or more compute nodes for facilitating the rendering; 
redistributing, via the network interface, one or more of the dynamically identified tasks to the one or more compute nodes for processing by the one or more compute nodes; and 
rendering the three-dimensional content based on received results from the dynamically identified tasks offloaded to the one or more compute nodes.


From the table above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claims 1, 2, 3, 10, 14 of Patent ‘055 to be as currently claimed since the current claims 2, 3, 4, 23, 26 are obvious variation of claims 1, 2, 3, 10, 14 of Patent ‘055.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-14, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Veeramani et al. (US. Patent App. Pub. No. 2017/0332149, “Veeramani” hereinafter) in view of Khalid (US. Patent App. Pub. No. 2019/0208007).
As per claim 1, as shown in Fig. 1, Veeramani teaches a display device (106), comprising:
a display system configured to display three-dimensional content to a user (addressed below in combination with Khalid); 
a network interface (142); 
one or more processors (130); and 
memory (134) having program instructions stored therein that are executable by the one or more processors to cause the display device to perform operations (see ¶ [33]) including: 
discovering, via the network interface, one or more compute nodes operable to facilitate rendering the three-dimensional content (in combination with Khalid addressed below) (Fig. 1, ¶ [17], discovering source computing device 102 via a wireless communication channel 104), wherein the discovering includes receiving information identifying abilities of the one or more compute nodes to facilitate the rendering (Fig. 6, ¶ [41-42]); 
receiving, from the user of the display device, a request to perform a particular operation using the display device (still at Fig. 6, step 610, ¶ [65], “In data flow 610, the destination computing device 106 transmits a message to the source computing device 102 that includes a request for input compute offloading capability of the source computing device 102”); 
based on the particular operation, determining a graph data structure that includes a plurality of graph nodes corresponding to a set of tasks for performing the particular operation (¶ [64], “…the input compute offloading capability response may include an indication as to whether the destination computing device 106 supports certain input characteristics of input compute offloading, as well as an indication as to how the destination computing device 106 supports, translates, transmits, etc. such input characteristics (e.g., a particular field of a header message, a particular designator in a payload of a message, etc. (graphics data structure))”. The graphics nodes is interpreted as sets of input characteristics as described in ¶ [43]);
based on the graph data structure, evaluating the set of tasks to identify one or more of the set of tasks to offload to the one or more compute nodes (Fig. 7, step 710, ¶ [70], “In block 710, the source computing device 102 identifies the input characteristics received from the destination computing device 106. In block 712, the source computing device 102 renders one or more objects to a display (e.g., via the GPU 116 of FIG. 1) based on the input characteristics for output to a display of the source computing device 102”); and 
distributing, via the network interface, the one or more tasks to the one or more compute nodes for processing by the one or more compute nodes (as recited above, ¶ [70], step 712).  
Veeramani does not expressly teach the display system configured to display three-dimensional content to a user and discovering, via the network interface, one or more compute nodes operable to facilitate rendering the three-dimensional content. However, Veeramani does teach the GPUs 116 in the source device can be used for rendering three-dimensional content (see ¶ [27]), implying rendering offloaded 3D content.
Khalid teaches a similar method of discovering computing resources for processing offloaded certain tasks from client devices (see Fig. 1, ¶ 10-11], also ¶ [38] and [42]), wherein the compute nodes operable to facilitate rendering the three-dimensional content (¶ [22]), and wherein the client device may be virtual/augmented reality headset (¶ [18]) that can display 3D virtual reality world (¶ [87]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method as taught by Khalid in combination with the method as taught by Veeramani, the advantage of which to present three dimensional content to the user such that “3D virtual reality worlds may be dynamically changed (e.g., on demand, at run time as the virtual reality data is streaming) in various ways without the virtual reality data representative of persistent 3D virtual reality worlds being recompiled, rebuilt, or even updated by way of a software patch or the like” (see ¶ [88]).
As per claim 5, as addressed, the combined teachings of Veeramani and Khalid impliedly include, wherein the evaluating includes:
determining a plurality of different distribution plans for distributing the tasks among the display device and the one or more compute nodes; based on the received information, calculating a cost function for each of the plurality of different distribution plans; and based on the calculated cost functions, selecting one of the plurality of different distribution plans for the distributing (see Khalid, ¶ [60], i.e. by enabling adaptive rendering in which different quality levels of graphics may be rendered at different times to facilitate a quality user experience; thus, reducing the cost of latency as described at ¶ [87]). Thus, claim 5 would have been obvious over the combined references for the reason above. 
As per claim 6, the combined Veeramani-Khalid also teaches wherein each of the plurality of graph nodes defines a set of constraints for performing a respective one of the set of tasks (see Khalid, ¶ [21], “For example, client 112 may need to return results within a refresh rate (e.g., about 60 Hz, 90 Hz, or 120 Hz) of a display device being driven by client device 106”); and wherein the evaluating of the set of tasks includes analyzing the graph data structure to determine a distribution plan for the distributing (as addressed in claim 5). Thus, claim 6 would have been obvious over the combined references for the reason above. 
As per claim 7, the combined Veeramani-Khalid further teaches:
a camera configured to capture images of an environment in which the user operates the display device (see Khalid, ¶ [49]); 
wherein one of the plurality of graph nodes specifies a constraint for performing a task using the images in a secure manner; and wherein the evaluating includes identifying a compute node, of the one or more compute nodes, operable to perform the task in the secure manner (impliedly taught by Khalid at ¶ [101]). Thus, claim 7 would have been obvious over the combined references for the reason above. 
As per claim 8, as addressed above in claims 1 and 5, the combined Veeramani-Khalid does also impliedly teach wherein the operations include:
collecting one or more user-specific parameters pertaining to the user's tolerance (see claim 1 referring to Veeramani, ¶ [41]) for rendering the three-dimensional content in accordance with a particular quality of service (Khalid, ¶ [60]), wherein the one or more user-specific parameters includes a minimum frame rate for displaying the three- dimensional content (Khalid, ¶ [21], i.e. return results within refresh rate), a minimum latency for displaying the three-dimensional content (Khalid, ¶ 48]) or a minimum resolution for displaying the three-dimensional content; and wherein the evaluating of the set of tasks is further based on the one or more user- specific parameters (see claim 1).  Thus, claim 8 would have been obvious over the combined references for the reason above. 
As per claim 9, as addressed, the combined Veeramani-Khalid also teaches wherein the discovering includes:
sending, via the network interface, a request soliciting assistance of compute nodes for facilitating the rendering; and identifying the one or more compute nodes based on responses received from the one or more compute nodes (see Veeramani, Fig. 6). 
As per claim 10, the combined Veeramani-Khalid does also teach wherein the display device is a head-mounted display (HMD) (Khalid, ¶ [18], virtual/augmented reality headset)Page 4 of 9  
As per claim 11, as addressed in claim 1, Veeramani-Khalid teaches a non-transitory computer-readable medium having program instructions stored therein that are executable by a computing device to cause the computing device to perform operations comprising:
receiving compute information identifying abilities of one or more compute nodes to facilitate rendering three-dimensional content displayed on a display of the computing device (see claim 1); 
receiving, from a user of the computing device, an indication of a desired experience to be provided to the user (Veeramani, ¶ [74]); 
based on the indication, determining a graph data structure having a plurality of graph nodes corresponding to a set of tasks for providing the desired experience; 
based on the compute information graph data structure, determining whether to offload one or more tasks associated with the rendering of the three-dimensional content (see claim 1); and 
offloading the one or more tasks to the one or more compute nodes to cause the one or more compute nodes to perform the one or more offloaded tasks (claim 1).  
Thus, claim 11 would have been obvious over the combined references for the reason above. 
As per claim 12, the combined Veeramani-Khalid does also teach wherein the compute information is being continuously received while the three-dimensional content is being displayed on the display of the computing device, and wherein the compute information includes utilizations for one or more hardware resources included in the one or more compute nodes (Khalid, ¶ [49]). Thus, claim 12 would have been obvious over the combined references for the reason given above.  
Claim 13, which is similar in scope to claim 1 and 8 as addressed above, is thus rejected under the same rationale.
As per claim 14, as also addressed in claim 1, the combined Veeramani-Khalid does also teach wherein the determining whether to offload the one or more tasks includes evaluating parameters specified in the plurality of graph nodes.  
Claim 25, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.
 Claim 21, which is similar in scope to claim 1 as addressed above, is thus rejected under the same rationale.
Claim 22, which is similar in scope to claim 5 as addressed above, is thus rejected under the same rationale.


Allowable Subject Matter
Claims 2-4, 23-24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken singly or in combination does not teach or suggest, a display device among other things, comprising:
wherein the operations include: while the display system is displaying the three-dimensional content: receiving real-time information identifying current abilities of the one or more compute nodes to facilitate the rendering; based on the real-time information, dynamically identifying ones of the tasks for offloading; and redistributing the dynamically identified tasks among the display device and the one or more compute nodes. Page 2 of 9  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611